DETAILED ACTION
Status of the Claims
1.	Claims 12, 13, 15, 17 and 18 are allowed.
Election/Restrictions
2.	This application is in condition for allowance except for the presence of claims 1-11 and 19 directed to species non-elected without traverse.  Accordingly, claim 1-11 and 19 have been cancelled.

Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the limitation “dynamic programming that introduces a penalty for adjusting one or more gaps between at least two peaks of the detected lane profile” as recited in claim 12. 
Stults et al. teach method for determining molecular weight (m/z) of marker/polypeptide (reads on biomolecules/unknown biomolecules) separated in medium by capillary electrophoresis [0133][0126][0012][0251] comprising aligning the detection sample lane profile with standard component separation profile with dynamic programing which determines profile alignment calculation to find best alignment [0185][0191] but do not teach the dynamic programming introduces a penalty for adjusting one or more gaps between at least two peaks of the detected lane profile. 



Ogiwara et al. teach sample analyzing method [0007] comprising dynamic programming comprising the steps of aligning profiles [0082][0085] based on penalties given due to discordance of two points (reads on two peaks) or other parameters and thereby obtaining profiles at high precision and high resolution [0164][0061][0085] but do not teach the dynamic programming introduces a penalty for adjusting one or more gaps between at least two peaks of the detected lane profile. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796